              Case 7:18-cv-00409-KMK Document 33 Filed 01/21/20 Page 1 or                                            .1




                                                                '•-~ '
                                                       __.:. .•!l~-· .
                                              STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

  LETIT A JAMES                                                                                                DIVISION OF REGIONAL OFFICES
       ATTORNEY GENERAL

                                                                                    1r1EJWO
January 21, 2020

United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Attn:      Hon. J. Kenneth M. Karas

Re:        Thurmond v. Thomas-Walsh et. al., Index No.: 18-CV-409 (KMK)

Dear Hon. J. Karas:

        In this matter, this Office represents both named defendants, A vion Thomas-Walsh and
Frederick Bernstein. This letter is regarding the Court's calendar notice (ECF No. 32) setting a
Rule 16 conference on January 29, 2020. Defendants' counsel is defending a deposition on the
same date and cannot attend a conference on this day and time. The following dates are
available:

       •   Friday 1/31 /2020
       •
       •
           Monday 2/3 /2020
           Tuesday 2/4/2020
                                                                              C,aJJ,
       0   Any day the week of 2/10/2020
                                                                             1l_ (CJY\tt~I\Q                  I~ 1'\()\r~   1~
Respectfully submitted,
                                                                             a. I 4 I LO             I     t; ('   IO: 3 Q
  0        ,,o~w-M-4-,
J. ~wers, AAG

Cc :       Kevin Thurmond 00-A-5247
           Woodbourne Correctional Facility
           99 Prison Road
           P .O. Box 1000
           Woodbourne, NY 12788
                                       The Clark of th@ Gourt II dir~cted to
                                        mail a copy of this Order to the Plaintiff



       44 SOUTH BROADWAY, WHITE PLAINS, NY I 0601 •   PHON E (914)   422-8755 •   FAX   (914) 422-8706 •   WWW.AG .NY.GOV
